Ed. F. McFaddin, Associate Justice, (dissenting). I respectfully dissent because I am of the opinion that the judgments of the Circuit Court in favor of Williams and of Hudson should both be affirmed, largely under the authority of our holding in Kennedy v. Garner, 230 Ark. 698, 326 S. W. 2d 810. In that case Garner had been chosen as Marshal for the City of Jacksonville for the year 1958. He was serving as such Marshal on February 15, 1958, when the Mayor discharged him and appointed Kennedy in his place. This Court held that Garner was entitled to the office of Marshal because the Mayor had no right to discharge him and that Garner had never abandoned his office. In the appellants ’ brief in the present case it is stated that Garner received his salary for the balance of the year 1958 because of our holding in Kennedy v. Garner. By the same token, I think Garner’s two deputies— Williams and Hudson — should recover their full salary for the year 1958, less what they earned in other work. If the Mayor had no right to discharge the Marshal, he certainly had no right to discharge his deputies, whose pay scale of $275.00 per month had been approved by the City Council of Jacksonville. The agreed statement of facts says: “I. 0. Loren Hudson and Ben G. Williams were duly appointed and qualified as deputy marshals of Jacksonville on January 15, 1958, at which time Jacksonville was a city of the second class, in accordance with Ark. Stats. (1947) § 19-1104. “II. After January 15, 1958, and until January 2, 1959, at which time the term of office of the appointing marshal, C. S. Garner expired, O. Loren Hudson and Ben G. Williams did not abandon their offices as deputy marshals, nor were they removed from their offices as deputy marshals, except that the following events occurred: (a) On February 15, 1958, the mayor of Jacksonville purported to remove O. Loren Hudson and Ben G. Williams from their positions as deputy marshals . . . (b) At all times relevant hereto after February 15, 1958, the mayor prevented O. Loren Hudson and Ben G. Williams from functioning in their offices as deputy marslials and prevented the payment of any compensation to them as such deputy marshals. ...” Both Mr. AVilliams1 and Mr. Hudson filed the present action for their unpaid salaries for the balance of 1958, and each credited on his claim for unpaid wages the amount he had been able to earn at other employment. The Trial Court found: “Ben G. Williams made a reasonable effort to minimize his damages and did so to the extent of earning $770.00.” The Court also found that Mr. Hudson made a reasonable effort to minimize his' damages and did so to the extent of earning $600.00. I maintain that these two deputy marshals were duly employed by Marshal Garner, agreeable to the City Council and at an agreed monthly pay scale of $275.00 each; and each was wrongfully discharged (just as was Marshal Garner); and that each is entitled to recover his monthly pay for the balance of the calendar year 1958, less what he was able to earn at some other employment. Therefore, I would affirm the Trial Court. Johnson, J.,‘ joins in this dissent.   Mr. Williams died on October 15, 1963.